19-23185-rdd       Doc 201        Filed 11/21/19      Entered 11/21/19 14:29:01               Main Document
                                                     Pg 1 of 2


CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Counsel for the Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x



         NOTICE OF ESTABLISHMENT OF ADDITIONAL OMNIBUS HEARING
        DATES PURSUANT TO CASE MANAGEMENT ORDER IMPLEMENTING
            CERTAIN NOTICE AND CASE MANAGEMENT PROCEDURES

         PLEASE TAKE NOTICE that pursuant to the order dated June 24, 2019 [Dkt. No. 31]

(the “Case Management Order”), implementing certain notice and case management

procedures, the United States Bankruptcy Court for the Southern District of New York (the




1
         The last four digits of the Debtor’s taxpayer identification number is 9495. As of November 1, 2019, the
         Debtor’s service address for purposes of this chapter 11 case is 200 Pemberwick Road, Greenwich, CT
         06831. The Debtor also does business as American Medical Collection Agency.



4830-1471-2476
17022536
19-23185-rdd     Doc 201    Filed 11/21/19    Entered 11/21/19 14:29:01     Main Document
                                             Pg 2 of 2


“Bankruptcy Court”) has scheduled the following additional omnibus hearing dates in the

above-captioned case:

               January 30, 2020 at 10:00 a.m. (EST)

               February 27, 2020 at 10:00 a.m. (EST)

               March 26, 2020 at 10:00 a.m. (EDT)

               April 23, 2020 at 10:00 a.m. (EDT)

       PLEASE TAKE FURTHER NOTICE that, except as otherwise ordered by the

Bankruptcy Court, the Case Management Order governs the scheduling of all matters to be heard

on the foregoing hearing dates.

       PLEASE TAKE FURTHER NOTICE that all hearings will be held before the

Honorable Robert D. Drain, United States Bankruptcy Judge, at the United States Bankruptcy

Court, 300 Quarropas Street, White Plains, New York 10601 unless otherwise ordered by the

Bankruptcy Court.

Dated: November 21, 2019
       New York, New York

                                     CHAPMAN AND CUTLER LLP
                                     Counsel for the Debtor and Debtor in Possession


                                     By:     /s/Steven Wilamowsky
                                           Steven Wilamowsky
                                           1270 Avenue of the Americas
                                           New York, NY 10020-1708
                                           Telephone: 212.655.6000

                                           -and-

                                           Aaron M. Krieger
                                           111 West Monroe Street
                                           Chicago, IL 60603-4080
                                           Telephone: 312.845.3000




                                               2
